EXHIBIT 10.1

 

AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

OF

TERRY L. COOK

 

This AMENDMENT TO THE EMPLOYMENT AGREEMENT OF TERRY L. COOK (the “Amendment”) is
made and entered into as of December 15, 2004, by and between TERRY L. COOK
(“Employee”) and BUSINESS STAFFING, INC. (the “Company”).

 

RECITALS

 

A. Employee is currently employed by the Company as Executive Vice
President-Administration and General Counsel of Kaiser Ventures, LLC under an
existing Employment Agreement with the Company dated as of January 1, 2002 (the
“Employment Agreement”); and

 

B. Employee and the Company have mutually agreed to the modification of certain
provisions of the Employment Agreement and therefore Employee and the Company
desire to amend the Employment Agreement solely as provided herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Addition of Section 3A of the Employment Agreement. A new Section 3A is
hereby added to the Employment Agreement:

 

3A. OPTION TO REDUCE COMMITMENT AND SALARY. The parties will seek in good faith
to develop a mutually acceptable plan to accommodate any future reduction in the
need of the Company and/or Kaiser for Employee’s full time services. However,
the Company may unilaterally elect by written notice to reduce Employee’s
employment commitment at any time, and if it does, the annual salary of Employee
thereafter will be reduced by a similar percentage, but not more than 20%
(unless Employee consents in writing). Once the Company has elected to reduce
Employee’s time commitment under this Section, it may not subsequently increase
that commitment without Employee’s agreement. Any reduction in base salary under
this Section 3A shall not affect the calculation of any amounts due under
subparagraphs 11.b and 11.c on termination.

 

(a) Mitigation. Unless otherwise agreed by the parties, if the Company elects to
reduce Employee’s employment commitment to less than 80% of full time under this
Section 3A, Employee shall in good faith seek other employment to fill his time
not required under this Employment Agreement. Any compensation for Employee from
any such other work with respect to any calendar year shall be (1) retained by
Employee until he has retained an amount equal to any reduction in his salary
under the first paragraph this Section 3A with respect to that year (but not
prior or future years) and then (2) paid to the Company until it has received an
amount equal to the Excess Amount with respect to that year (but not prior or
future years); and then (3) any additional amounts in that calendar year
retained by the Employee. The “Excess Amount” is the amount of salary paid by
the Company in excess of a pro rata portion as a result of the limitation in
this Section 3A on unilateral salary reductions to 20%. Thus, for example, if
Employee has an salary of $100, and the Company elects to reduce his time
commitment to 65%,

 

1



--------------------------------------------------------------------------------

his salary would be reduced to $80 (based on the maximum reduction of 20%), and
the Excess Amount would be $15 (15% (the 80% guaranteed less the 65% commitment)
times the $100 salary). Employee would have an obligation to seek additional
employment, and each year he would retain the first $20 of earnings from such
employment, and then pay the next $15 to the Company, and retain any additional
amounts.

 

(b) Limitations on Work. Notwithstanding any reduction under this Section 3A,
(i) no other endeavor of Employee will interfere with Employee’s ability to
carry out his duties hereunder; and (ii) any such endeavor will shall not
conflict with Employee’s duties and obligation under this Agreement or his
duties as an officer of Kaiser, as determined in the reasonable opinion of the
Board of Directors of this Company and in the reasonable opinion of the Board of
Managers of Kaiser. Prior to accepting or engaging in any endeavor, Employee
shall give the Board of Directors of the Company and the Board of Managers of
Kaiser written notice of the proposed endeavor describing in sufficient detail
the work to be undertaken by Employee so as to allow the Board of Directors of
the Company and the Board of Managers of Kaiser to make an informed decision on
whether such proposed endeavor may violate the restrictions specified in clauses
(i) and/or (ii) of this Paragraph 3A. The Board of Directors of the Company and
the Board of Managers of Kaiser shall make a determination of Employee’s request
as soon as reasonably possible. Notwithstanding the forgoing, Employee shall not
be required to seek advance consent of the endeavor if it is not reasonably
anticipated to continue beyond thirty (30) days from inception and it clearly
does not conflict with Employee’s duties and obligations under this Agreement or
as an officer of the Company or Kaiser.

 

2. Termination. The period under subparagraph 11.f of the Employment Agreement
for (i) provision of Employee’s health, welfare, insurance and other benefits
and (ii) continuation of vesting of any Equity Incentives shall be extended
until the later of (a) December 31, 2008 or (b) 12 months following the date of
termination. If the Company and Kaiser is not reasonably able to continue any of
such benefits because of terminating one or more plans or because of eligibility
rules thereunder, it may instead reimburse Employee for the reasonable costs to
obtain substantially similar benefits. In addition, the a new subparagraph 11.g
shall be added to the Employment Agreement:

 

g. if the termination occurs before December 31, 2007, the Company shall
continue to pay to Employee the annual base salary that would have been paid to
Employee (adjusted as provided under Section 3A) on a bimonthly basis (and not
in a lump sum) through December 31, 2007.

 

3. Ratification of Employment Agreement as Amended. The Employment Agreement is
not amended in any respect except as expressly provided herein, and the
Employment Agreement as amended by this Amendment is hereby ratified and
approved in all respects.

 

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Employment Agreement to be effective as of the day and year first written above
not withstanding the actual date of signature.

 

“EMPLOYEE”   “THE COMPANY” TERRY L. COOK   BUSINESS STAFFING, INC.

/s/ Terry L. Cook

--------------------------------------------------------------------------------

  By:  

/s/ Richard E. Stoddard

--------------------------------------------------------------------------------

Terry L. Cook

     

Richard E. Stoddard

       

President & Chief Executive Officer

 

3



--------------------------------------------------------------------------------

CONSENT OF HUMAN RELATIONS COMMITTEE

 

OF

 

KAISER VENTURES LLC

 

TO

 

THE AMENDMENT OF TERRY L. COOK EMPLOYMENT AGREEMENT

 

The Human Relations Committee of Kaiser Ventures LLC (“Kaiser”) hereby consents
to the amendment as of December 15, 2004 of the employment agreement between
Business Staffing, Inc. (the “Company”) and Terry L. Cook dated effective
January 1, 2002, as set forth above and the payment of all sums that may be
required to reimburse the Company under the terms of such agreements as provided
in the Administrative Services Agreement between Company and Kaiser dated as of
January 1, 2002.

 

KAISER VENTURES LLC HUMAN RELATIONS COMMITTEE

By:

 

/s/ Todd G. Cole

--------------------------------------------------------------------------------

   

Todd G. Cole, Chairman

 

4